DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.

Specification
The disclosure is objected to because of the following informalities:  
In para [0003], line 1, “periesophogeal” should read “periesophageal”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasic II (US 2017/0105715), hereinafter Kasic, further in view of Kieturakis (US 5,558,665), hereinafter Kieturakis, and further in view of Lakkireddy et al. (US 2019/0223734), hereinafter Lakkireddy.

	Regarding claims 1 and 12, Kasic teaches a medical device (catheter 10; fig 2a-c) for displacing an esophagus of a subject during a medical procedure (“devices, components and methods for repositioning and displacing a patient's esophagus away from the patient's heart during an atrial ablation surgical procedure.” [para 0031]), the medical device (catheter 10; fig 2a-c) comprising:
a handle assembly (catheter manipulation handle 30; fig 2(a)-(c)) and an adjustment knob (loosening dial 34; fig 2(a)-(c));

    PNG
    media_image1.png
    703
    946
    media_image1.png
    Greyscale
an elongate shaft (catheter body 50; fig 2(a)-(c)) coupled to the handle assembly (catheter manipulation handle 30; fig 2(a)-(c)), the elongate shaft (catheter body 50; fig 2(a)-(c)) defining a lumen (lumen 40; fig 6) and including a deflectable section (distendable section 110; fig 2(a)-(c)); 

    PNG
    media_image2.png
    712
    882
    media_image2.png
    Greyscale
a first wire (first pulling member 136; fig 9(a)) coupled to the adjustment knob (“a user or health care provider has employed handle 30 and dial 34 to retract a first pulling member 136” [para 0040]) and extending from the adjustment knob through the lumen (lumen 40; fig 6) to at least a distal end portion (rigid sections 118; fig 6) of the deflectable section (distendable section 110; fig 2(a)-(c)); wherein the deflectable section (distendable section 110; fig 2(a)-(c)) is configured to shift between a neutral position (fig 2(a)) and a deflected position (fig 2(b)-(c))  through activation of a first wire (“FIG. 2(b) shows…where a user or health care provider has employed handle 30 and dial 34 to retract a first pulling member 136 (not shown in FIGS. 2(a) through 2(c), but described in further detail below and in other Figures) disposed within catheter body 50 thereby to cause distendable section 110 to assume the distended configuration shown in FIG. 2(b).” [para 0040]; fig 2(b)); and
a second wire (second pulling member 138; fig 9(a)) coupled to the wire tensioner component (inside of handle 30; fig 2(a)-(c); “Catheter 10 may further comprise a second pulling member 138 configured to cause elastic and/or deformable sheath 144 disposed at least around an outer diameter of distendable section 110 to engage a trailing edge 202 of patient 5's esophagus 200 when a proximal end of the second pulling member is pulled through the action of the user (e.g., by the user operating catheter manipulation mechanism 30).” [para 0071]) and extending from the wire tensioner component (inside of handle 30; fig 2(a)-(c)) between proximal (rigid sections 114; fig 6) to at least the distal end portion (rigid sections 118; fig 6) of the deflectable section (distendable section 110; fig 2(a)-(c)), the second wire (second pulling member 138; fig 9(a)) having a deflectable extraluminal section (distendable section 110 of second pulling member 138; fig 9(a)) configured to deflect independently of the deflectable section (“As shown, second pulling member 138 is configured to be retracted after distendable section 110 has been deployed into a distended configuration by retracting first pulling member 136.” [para 0055]; fig 9(a)). 

    PNG
    media_image3.png
    383
    965
    media_image3.png
    Greyscale
Kasic does not explicitly teach a handle assembly including a wire tensioner component. Kieturakis teaches these limitations. Kieturakis constitutes analogous art because Kieturakis pertains to the same field of endeavor as the subject matter of claims 1 and 12, which pertains to the field of esophageal deviator (esophageal displacement catheter [para 0006]).
Kieturakis, however, teaches a handle assembly (catheter manipulation handle 30; fig 2a-c) including a wire tensioner component (“Proximal ends 33a and 33b of the tensioning members are secured in handle assembly 35 as described below” [col 4, lines 7-9]; fig 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the esophageal displacement catheter of Kasic to further include a handle assembly including a wire tensioner component based on the teachings of Kieturakis, as a way to provide a tensioning member configured in a intraluminal member [col 4, lines 13-14]. 

    PNG
    media_image4.png
    873
    630
    media_image4.png
    Greyscale
Kasic modified by Kieturakis does not explicitly teach the adjustment knob configured to rotate about a longitudinal axis of the handle assembly. Lakkireddy teaches these limitations. Lakkireddy constitutes analogous art because Lakkireddy pertains to the same field of endeavor as the subject matter of claims 1 and 12, which pertains to the field of esophageal deviator (apparatus and methods for managing an esophagus of a subject [para 0009]).
Lakkireddy, furthermore, teaches the adjustment knob (“handle 406 may comprise a rotatable knob” [para 0053]; fig 4 A-C) configured to rotate about a longitudinal axis of the handle assembly (“Rotation of the handle 406 in a clockwise direction causes the stylet 401 to deflect in a first direction, as illustrated in FIG. 4B. Rotation of the handle 406 in a counterclockwise direction causes the stylet 401 to deflect in a second direction opposite from the first direction, as portrayed in FIG. 4C.” [para 0055]; fig 4B-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the esophageal displacement catheter of modified Kasic to further include the adjustment knob configured to rotate about a longitudinal axis of the handle assembly based on the teachings of Kieturakis, as a way to provide a rotational element to rotate wires [para 0055].

Regarding claims 2 and 13, Kasic teaches wherein the deflectable section (distendable section 110; fig 2(a)-(c)) of the elongate shaft (catheter body 50; fig 2(a)-(c)) includes at least one of the following: an electrode, a radiopaque marker band, and a multi-core fiber (temperature sensors 140; fig 6; “One or more temperature sensors, ultrasonic transducers, navigation sensors, and/or radio opaque markers may be disposed in distendable section 110 or other portions of catheter body 50.” [para 0071]).

Regarding claims 3 and 14, Kasic teaches wherein the deflectable extraluminal section (distendable section 110 of second pulling member 138; fig 9(a)) of the second wire (second pulling member 138; fig 9(a)) includes at least one of the following: an electrode, a radiopaque marker band, and a multi-core fiber (“(when temperature sensors are provided in or near trailing edge 124, which are not shown in FIG. 7)” [para 0055]; “One or more temperature sensors, ultrasonic transducers, navigation sensors, and/or radio opaque markers may be disposed in distendable section 110 or other portions of catheter body 50.” [para 0071]).


    PNG
    media_image5.png
    513
    836
    media_image5.png
    Greyscale
Regarding claims 4 and 15, Kasic teaches wherein the deflectable extraluminal section (distendable section 110 of second pulling member 138; fig 9(a)) includes a temperature sensor (“(when temperature sensors are provided in or near trailing edge 124, which are not shown in FIG. 7)” [para 0055]; “Temperature or other sensors or markers 140 are disposed along trailing edge 124, for example to measure esophageal temperature during an AF ablation procedure or permit accurate imaging of the position of catheter 10 in patient 5.” [para 0059]; “One or more temperature sensors, ultrasonic transducers, navigation sensors, and/or radio opaque markers may be disposed in distendable section 110 or other portions of catheter body 50.” [para 0071]).

Regarding claims 5 and 16, Kasic, as previously modified by Kieturakis and Lakkireddy above, does not explicitly teach wherein the temperature sensor is a thermocouple, a thermistor, or a core of a multi-core fiber. 
Lakkireddy, however, teaches wherein the temperature sensor is a thermocouple, a thermistor, or a core of a multi-core fiber (“conventional temperature probes are typically implemented with thermistors with leads formed by metallic wires for carrying electric current.” [para 0006]; “With an LCFBG, the temperature probe can achieve a spatial resolution of 75 μm on a 1.5 cm length of fiber, providing a far more accurate temperature measurement than can be accomplished with conventional thermistor temperature probes.” [para 0064]).

    PNG
    media_image6.png
    704
    851
    media_image6.png
    Greyscale
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the esophageal displacement catheter of modified Kasic to further include wherein the temperature sensor is a thermocouple, a thermistor, or a core of a multi-core fiber based on the teachings of Lakkireddy, as a way to accurately assess esophageal temperature [para 0064].

Regarding claims 6 and 17, Kasic teaches wherein the deflectable section (distendable section 110; fig 2(a)-(c)) includes at least one rigid section (sections between bendable joints 130a, 130b, 130c and 130d; fig 10(c)) between two compressible joints (bendable joints 130a, 130b, 130c and 130d; fig 10(c)).

Regarding claims 7 and 18, Kasic teaches wherein the first (first pulling member 136; fig 7) and second wires (second pulling member 138; fig 7) are in physical contact with each other (fig 9(a)) within the lumen (lumen 40; fig 6) at the distal end portion (rigid sections 118; fig 6) of the deflectable section (distendable section 110; fig 2(a)-(c)).

    PNG
    media_image7.png
    604
    983
    media_image7.png
    Greyscale

Regarding claims 8 and 19, Kasic teaches wherein the first (first pulling member 136; fig 7) and second wires (second pulling member 138; fig 7) are bonded to each other within the lumen (“Stand-offs 146 guide and restrict the movement of wires 136 and 138 inside lumen 40.” [para 0059]) at the distal end portion (rigid sections 118; fig 6) of the deflectable section (distendable section 110; fig 2(a)-(c)).

Regarding claim 9, Kasic, as previously modified by Kieturakis and Lakkireddy above, does not explicitly teach wherein the wire tensioner component comprises a spring.
Kieturakis, however, teaches wherein the wire tensioner component (“A tensioning member with longitudinal-extending portions 27a and 27b is made of flexible braided stainless steel cable or another suitable material and extends through bores 26a and 26b…Proximal ends 33a and 33b of the tensioning members are secured in handle assembly 35 as described below” [col 4, lines 2-9]; fig 8) comprises a spring (“Compression spring 330 is disposed around tensioning member 327b and within partial bores 335 and 337 in the adjacent articulating elements.” [col 9, lines 26-28]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the esophageal displacement catheter of modified Kasic to further include wherein the wire tensioner component comprises a spring based on the teachings of Kieturakis, as a way to provide a sequential deforming structure [col 9, line 45]. 

Regarding claim 10, Kasic teaches wherein rotation of the adjustment knob (loosening dial 34; fig 2(a)-(c)) in a first direction causes the deflectable section (distendable section 110; fig 2(a)-(c)) of the elongate shaft to deflect (“FIG. 2(b) shows a top perspective view of esophageal displacement and repositioning catheter 10 of FIG. 2(b), where distendable section 110 is in an active or distended position, and where a user or health care provider has employed handle 30 and dial 34 to retract a first pulling member 136 (not shown in FIGS. 2(a) through 2(c), but described in further detail below and in other Figures) disposed within catheter body 50 thereby to cause distendable section 110 to assume the distended configuration shown in FIG. 2(b).” [para 0040]; fig 2(b)-(c)).

Regarding claims 11 and 20, Kasic teaches wherein the deflectable extraluminal section (distendable section 110 of second pulling member 138; fig 9(a)) of the second wire (second pulling member 138; fig 9(a)) deflects in response to contact with a trailing edge of an esophagus of a subject (“Second pulling member 138 then causes elastic or distendable outer sheath or covering 144 to be drawn downwardly from section 116 in the direction of the trailing edge 204 of esophagus 200 (not shown in FIG. 7) such that trailing edge 124 of distendable section 110 located below section 116 may be positioned in closer proximity to trailing edge 204 of esophagus 200…and also permits at least portions of the trailing edge 204 of esophagus 200 to be drawn more closely to distendable section 110 when deployed inside the patient's esophagus, thereby reducing the risk of burn or injury to the esophagus during an AF ablation procedure.” [para 0055]). Moreover, the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         



/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791